     Case 1:17-cr-00229-AT-CMS Document 428 Filed 07/26/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION
___________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
     v.                             ) No. 1:17-cr-0229-AT-CMS
                                    )
JARED WHEAT, JOHN                   )
BRANDON SCHOPP, and                 )
HI-TECH PHARMACEUTICALS, INC.       )
___________________________________ )

                  NOTICE OF ENTRY OF APPEARANCE

      James K. Jenkins files this notice of his appearance in the above-styled case

on behalf of Defendant Jared Wheat. Undersigned counsel respectfully requests that

he be added as additional counsel of record for Mr. Wheat.

      This 26th day of July, 2021.

                                                  /s/ James K. Jenkins
                                                  James K. Jenkins
                                                  Georgia Bar No. 390650
                                                  Maloy Jenkins Parker
                                                  1506 Brandt Court
                                                  Boulder, Colorado 80303
                                                  303-443-9048
                                                  jenkins@mjplawyers.com

                                                          Counsel for Defendant
                                                         Jared Wheat
